Citation Nr: 9913832	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant is entitled to reinstatement of death 
pension benefits


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel



INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from March 1952 to June 1954.

This matter arises from a June 1998 administrative decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied reinstatement of 
death pension benefits for the appellant.  The case was 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  The Board notes that in her October 1998 Form 9, 
substantive appeal, the appellant had requested a hearing 
before the Board.  She subsequently requested a 
videoconference hearing, which was scheduled for April 19, 
1999.  In March 1999, the appellant notified the VA that she 
intended to withdraw her request for a hearing.  Although a 
formal written notification was never received by the VA, the 
veteran failed to appear for her videoconference hearing on 
April 19, 1999.  Thus, she is presumed to have withdrawn her 
request for a hearing, and the Board will proceed with 
appellate review based upon the current record.  


FINDINGS OF FACT

1.  The veteran died in April 1989 and the appellant was 
recognized as the surviving spouse for purposes of 
entitlement to improved death pension benefits, effective 
April 1989.

2.  The appellant remarried in April 1994 and her second 
marriage ended in divorce in May 1995. 

3.  The appellant's remarriage resulted in termination of 
death pension benefits and she remains ineligible for 
reinstatement of this benefit despite her subsequent divorce.


CONCLUSION OF LAW

The appellant's remarriage in April 1994 constitutes a bar to 
her receipt of VA improved death pension benefits as the 
surviving spouse of the veteran.  38 U.S.C.A. §§ 101, 103 
(West 1991 & Supp. 1998) (as amended by Public Law 101-508, 
Title VIII, § 8004(a), Nov. 5, 1990, 104 Stat. 1388-343; 
Public Law 102-86, Title V, § 502, Aug. 14, 1991, 105 Stat. 
424; and Public Law 102- 568, Title I, § 103, Oct. 29, 1992, 
106 Stat. 4322); 38 C.F.R. § 3.55 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case are not in dispute.  The 
appellant and veteran were married in November 1970 and the 
marriage terminated with the veteran's death in April 1989.  
In April 1994, the appellant married L.N., and her death 
pension benefits were terminated effective June 1994.  In 
June 1995, she filed a claim for death pension benefits 
asserting that her marriage had ended in divorce in May 1995.  
In July 1995 the appellant was notified that she was no 
longer eligible to receive benefits as the widow of the 
veteran due to her remarriage in April 1994.  

In April 1998, the appellant again filed a claim for death 
pension benefits.  Her request was denied by the RO in June 
1998 and she substantively appealed that determination.  She 
again stated that her marriage had ended in divorce in May 
1994 and requested that her death pension benefits be 
reinstated.

Pursuant to the provisions of 38 U.S.C.A. § 1541, a surviving 
spouse of a veteran who served during a period of war is 
entitled to monthly payments from the Department of Veterans 
Affairs for the death of the veteran from a nonservice 
connected condition.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.  
For the purposes of entitlement to this benefit, and pursuant 
to the applicable regulations, a surviving spouse is 
determined to be, in pertinent part, one who was the spouse 
of a veteran at the time of the veteran's death and meets the 
requirements of 38 C.F.R. § 3.1(j) (1998), and who lived with 
the veteran continuously from the date of marriage to the 
date of the veteran's death and, except as provided in 
38 C.F.R. § 3.55, has not remarried.  38 U.S.C.A. § 101(3) 
(West 1991); 38 C.F.R. § 3.50 (1998).  

Prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. 
§ 3.55 allowed for reinstatement of death pension benefits to 
surviving spouses whose benefits had been terminated because 
of remarriage upon termination of the disqualifying marriage 
by a death, divorce, annulment, or if the remarriage was 
declared void.  However, these provisions were amended by the 
Omnibus Budget Reconciliation Act of 1991, Pub. L. No. 101-
508, § 8004(a), to create a permanent bar to reinstatement of 
death pension benefits for those surviving spouses whose 
disqualifying marriage had been terminated by divorce and 
whose claim for reinstatement of death pension benefits was 
not filed before November 1, 1990.  This statutory bar was 
later amended to allow reinstatement of death pension 
benefits for those surviving spouses whose disqualifying 
remarriages were terminated by a divorce proceeding which had 
been initiated prior to November 1, 1990.  See Veterans 
Benefit Act of 1992, Pub. L. No. 102-568, § 103, 106 Stat. 
4320, 4322 (Oct. 29, 1992).

In this case, the record clearly reflects the appellant's 
marriage to L.N. in April 1994.  While there is no record of 
her reported divorce from L.N. in May 1995, the omission of 
that piece of evidence is not of consequence.  For the 
purposes of this determination, the Board assumes the truth 
of the appellant's assertion that she is divorced.  However, 
notwithstanding her divorce, her claim is without legal merit 
as the law, not the evidence, is dispositive in this case.  
See Sabonis v. Brown, 6 Vet.App. 426, 429 (1994).   

Accordingly, as the appellant's 1994 remarriage and 
subsequent 1995 divorce clearly fall outside the excepted 
category of 38 C.F.R. § 3.55, her claim must be denied as a 
matter of law.  


ORDER

The appellant is not entitled to reinstatement of death 
pension benefits; the appeal is denied as a matter of law.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

